Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any rejection or objection from the previous office action, which is not restated here, is withdrawn.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to a pharmaceutical composition comprising (a) 0.5-50 mg of a GLP-1 agonist selected from the group consisting of SEQ ID NOs: 4-6, (b) 20-800 mg of a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, and (c) 0.6-20 mg of lubricant wherein the salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid constitutes at least 90% w/w of the excipients of the pharmaceutical composition, classified in C07K 14/605.
II. Claims 22-25, drawn to a method of treating diabetes by administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 14, classified in A61K 38/26.
III. Claims 26-28, drawn to a method of treating obesity by administering to a subject in need thereof a therapeutically effective amount of the pharmaceutical composition of claim 14, classified in A61K 38/26.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the methods of using the product of Invention I can be practiced with another materially different product.  For the method of Invention II (i.e., treating diabetes), insulin can be administered to a subject in order to treat diabetes.  For the method of Invention III (i.e., treating obesity), orlistat is known to treat obesity (See National Institute of Diabetes and Digestive and Kidney Diseases, “Prescription Medications to Treat Overweight and Obesity,” available online at https://www.niddk.nih.gov/health-information/weight-management/prescription-medications-treat-overweight-obesity, 10 pages (2016) at pg. 6).  Thus, Invention I is independent and distinct from Inventions II and III.  
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed can have a materially different design, mode of operation, function, or effect.  More specifically, the methods of Inventions II and III have a materially different function and/or effect, i.e., treating diabetes vs. treating obesity.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.  Thus, Inventions II and III are independent and distinct from one another. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Claims 1-28 are generic to the following disclosed patentably distinct species: 
Species A:	a single and specific GLP-1 agonist indicating ALL variables (please see claims 1-4, 11, 14, 16, 18, 20, 22, and 26); and,
Species B:	a single and specific lubricant (please see claims 1, 5, 8-9, 11, 13-14, 16-22, and 24-28). 
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
(a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(c) the species may raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph;
(d) the species are structurally and/or functionally different.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Status of Claims
Claims 1-28 were originally filed on September 13, 2019. 
The amendment received on February 26, 2020, amended claims 1-4, 11, 16, 18, and 20.  The amendment received on July 8, 2020, amended claims 1-4, 9, 11, 14, 16, 18, and 20.  The amendment received on December 9, 2020, amended claim 1, 11; and added new claims 29-41.
Claims 1-41 are currently pending and claims 1-2, 5-17, and 29-41 are under consideration.

Priority
The present application is a continuation of PCT/EP2019/052487 filed February 1, 2019, and claims priority under 119(a)-(d) to European Application No. 18154913.0 filed on February 2, 2018. 
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on February 2, 2018. It is noted, however, that applicant has not filed a certified copy of the European application as required by 37 CFR 1.55.

Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
103 - KSR Examples of 'Rationales' Supporting a Conclusion of Obviousness(Consistent with the "Functional Approach" of Graham) 
Further regarding 35 USC 103(a) rejections, the Supreme Court in KSR International Co. v. Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) (KSR) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include: 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel.


Claims 1-2, 5-17, and 29-41 are rejected under 35 U.S.C. 103 as being unpatentable over Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19).  
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
	For claims 1-2, 5-17, 29, 32-38, and 40-41, with respect to a pharmaceutical composition comprising (a) a GLP-1 agonist where the agonist is semaglutide (i.e., SEQ ID NO: 4), (b) a salt of NAC, and (c) a lubricant, wherein the pharmaceutical composition does not comprise a filler or binder as recited in instant claim 1; with respect to where the GLP-1 agonist is semaglutide (i.e., SEQ ID NO: 4) as recited in instant claims 2, 31, 34; with respect to where the lubricant is magnesium stearate as recited in instant claims 5, 8-9, 13-14, 16, 29, 33-34, 36, 38, 40-41; with respect to where the salt of NAC is sodium NAC (SNAC) as recited in instant claims 7, 10, 12, 14-17, 29, 32, 34-35, 37, 40-41; and with respect to a pharmaceutical composition consisting of (a) a GLP-1 agonist where the agonist is semaglutide (i.e., SEQ ID NO: 4), (b) a salt of NAC, and (c) a lubricant, wherein the salt of NAC and the lubricant are the only excipients in the composition as recited in instant claim 11:
	Vilhelmsen et al. teaches a pharmaceutical composition comprising a salt of NAC such as sodium NAC (SNAC) and a lubricant such as magnesium stearate (See Vilhelmsen specification, paragraph [0005]-[0006], [0008], [0012], [0014], [0022], [0024], [0040], [0049]-[0055], [0104], Table 1; claims 1 and 3-4).  The pharmaceutical composition can also comprise a pharmaceutically active agent such as a GLP-1 agonist wherein the GLP-1 agonist is semaglutide (i.e., SEQ ID NO: 4) (See Vilhelmsen specification, paragraph [0057]-[0059], [0064]-[0065], [0092] (embodiment 14), [0093] (embodiment 9); claims 5-7).  It is noted that the only required components in Vilhelmsen’s claim 1 are a salt of NAC and a lubricant.  As such, the composition claimed by Vilhelmsen et al. does not contain a filler or binder where the salt of NAC and the lubricant are the only excipients in the composition as recited in instant claims 1 and 11.  Thus, the teachings of Vilhelmsen et al. suggest the claim limitations with respect to a pharmaceutical composition comprising and/or consisting of SEQ ID NO: 4, a SNAC, and a lubricant such as magnesium stearate as recited in instant claims 1-2, 5-17, 29, 32-38, and 40-41.  

	For claims 1, 8-9, 11, 14, 16-17, 29-30, 36, 38, and 40-41, with respect to where the amount of the lubricant is 0.6-20 mg of lubricant as recited in instant claims 1, 11; with respect to where the composition comprises 1-8 mg magnesium stearate per 100 mg of the salt of NAC as recited in instant claims 8, 16; with respect to where the composition comprises 2-5 mg magnesium stearate per 100 mg of the salt of NAC as recited in instant claims 9, 17; with respect to where the amount of lubricant is 1-10 mg of lubricant as recited in instant claims 14, 30; with respect to where the amount of lubricant is 2-3 mg magnesium stearate per 100 mg of SNAC as recited in instant claim 29; with respect to where the amount of magnesium stearate is 2.6 mg as recited in instant claims 36 and 40; with respect to where the amount of the magnesium stearate is 7.7 mg as recited in instant claims 38 and 41:
Vilhelmsen et al. teaches that the amount of the lubricant is at least 0.25% (w/w) or at least 0.5% (w/w) of the composition (See Vilhelmsen specification, paragraph [0014]; claim 2).  In some embodiments, the amount of lubricant is no more than 10% (w/w) (See Vilhelmsen specification, paragraph [0014]).  Alternatively, Vilhelmsen et al. teaches that the composition comprises 0.1-10% (w/w) lubricant (See Vilhelmsen specification, paragraph [0029]).  
Vilhelmsen et al. teaches that the amount of SNAC is in the range of 100-1000 mg or is up to 800 mg, such as up to 700 mg or up to 600 mg (See Vilhelmsen specification, paragraph [0055]).  A specific example of the amount of SNAC is 300 mg (See Vilhelmsen specification, paragraph [0055]).  Additionally, Vilhelmsen et al. teaches that the amount of the GLP-1 peptide is in the range of 0.01 mg to 100 mg, 1 to 80 mg or 5-60 mg with specific embodiments of 5 mg, 10 mg, or 60 mg (See Vilhelmsen specification, paragraph [0069]). As such, the total weight of the combination of SNAC and the GLP-1 peptide ranges from 100.01 mg to 1100 mg thereby constituting two of the three composition components claimed by Vilhelmsen et al.  Thus, it would follow that the amount of lubricant ranges from about 0.25 mg (i.e., 0.25 % (w/w) of 100.01) to 110 mg (i.e., 10 % (w/w) of 1100 mg).  Moreover, taking the specific embodiment amounts, i.e., 300 mg of SNAC with 5, 10 or 60 mg of GLP-1 peptide, the total weight of the combination of SNAC and the GLP-1 peptide is 305 mg, 310 mg, and 360 mg.  Thus, it would follow that the amount of lubricant in these specific embodiments is about 0.76 mg (i.e., 0.25 % (w/w) of 305 mg) to 30.5 mg (i.e., 10 % (w/w) of 305 mg) when the total weight of SNAC and the GLP-1 peptide is 305 mg; 
Furthermore, taking the specific embodiment amount of 300 SNAC, it would follow that the amount of lubricant, e.g., magnesium stearate, ranges from 0.75 mg (i.e., 0.25 % (w/w) of 300 SNAC) to 30 mg (i.e., 10 % (w/w) of 300 mg), which then correlates to 0.25 mg (i.e., 1/3 of 0.75 mg equating to 100 mg SNAC) to 10 mg (i.e., 1/3 of 30 mg equating to 100 mg SNAC).  As such, the amount of lubricant per 100 mg of SNAC ranges from 0.25 mg to 10 mg.  Therefore, the amount of lubricant taught by Vilhelmsen et al. overlaps with the instantly claimed amount of lubricant as recited in instant claims 8-9, 16-17, and 29.
Notwithstanding that the broader ranges of amounts of lubricant overlap with the instantly claimed amounts, Vilhelmsen et al. teaches specific embodiments where the compositions contain 6 mg, 8 mg, 16 mg, and 7.7 mg (i.e., first granule fraction in composition types A, B, C, and D, respectively) (See Vilhelmsen specification, Tables 1 and 6).  These specific amounts of magnesium stearate lie within the claimed ranges as recited in instant claims 1, 8, 11, 14, 16, and 30.  Moreover, the amount of 7.7 mg of magnesium stearate in composition type D satisfies the amount of magnesium stearate in the composition as recited in instant claims 38 and 41.  Although, these specific compositions in Tables 1 and 6 also contains a filler and binder in a second granule fraction, both of which are now excluded from the instantly claimed composition, these compositions demonstrate exemplary amounts of a lubricant, i.e., magnesium stearate, that can be utilized in the composition claimed by Vilhelmsen which encompasses only a salt of NAC and lubricant.  Further, it is noted that the first granule fraction of composition A in Table 1 only comprises SNAC and magnesium stearate without a filler or binder.  The SNAC and magnesium stearate were mixed prior to dry granulation (See Vilhelmsen specification, paragraph [0105]). Moreover, it is noted that Vilhelmsen et al. examined whether the time used to mix the first granule fraction influenced the properties of the resulting tablet (See Vilhelmsen specification, paragraph [0105], [0109]-[0111], [0114], [0120]; Tables 2 and 7).  Therefore, when reviewing the teachings of 

For claims 1, 11, 14-15, 30, 35, 37, and 40-41, with respect to where the amount of the salt of NAC is 20-800 mg as recited in instant claims 1, 11; with respect to where the amount of the salt of NAC is 50-400 mg as recited in instant claim 14; with respect to where the amount of the salt of NAC is 100 mg, 200 mg, or 300 mg as recited in instant claim 15; with respect to where the amount of the salt of NAC is 100 mg, 200 mg, 300 mg, 500 mg, or 600 mg as recited in instant claim 30; with respect to where the amount of the salt of NAC is 100 mg as recited in instant claims 35 and 40; with respect to where the amount of the salt of NAC is 300 mg as recited in instant claims 37 and 41: 
Vilhelmsen et al. teaches that the amount of SNAC in the composition is in the range of 100-1000 mg or is up to 800 mg, such as up to 700 mg or up to 600 mg (See Vilhelmsen specification, paragraph [0055]).  A specific example of the amount of SNAC is 300 mg (See Vilhelmsen specification, paragraph [0055]).  Thus, the taught amount of the SNAC lies within and/or overlaps with the instantly claimed amount range of SNAC as recited in instant claims 1 and 11 (i.e., 20 to 800 mg), 14 (i.e., 50-400 mg), 35 and 40 (i.e., 100 mg).  Plus, the specific amount SNAC amount of 300 mg satisfies the claim limitation as recited in instant claims 15, 30, 37, and 41.

For claims 1, 6, and 11, with respect to where the salt of NAC constitutes at least 95% (w/w) of the excipients of the composition as recited in instant claims 1, 11; with respect to where the salt of NAC constitutes at least 95 % (w/w) of the composition as recited in instant claim 6:
Vilhelmsen et al. teaches that the composition comprises at least 60% or at least 70% w/w such as 50-90% w/w delivery agent (i.e., the SNAC) (See Vilhelmsen specification, paragraph [0026], [0049]-[0050], [0053]).  As such, the weight percentage of the SNAC taught by Vilhelmsen et al. overlaps with the instantly claimed weight percent of the SNAC (i.e., at least 95% w/w) as recited in instant claim 6.
Moreover, as discussed above regarding the amount of lubricant, the only required components in Vilhelmsen’s claims 1 and 4-5 are a salt of NAC, a lubricant, and a GLP-1 peptide.  As such, the only required excipients claimed by Vilhelmsen et al. are a salt of NAC and a lubricant.  Thus, since the weight 
    
For claims 1, 11, 14, and 39, with respect to where the amount of a GLP-1 agonist is 0.5-50 mg as recited in instant claims 1, 11; with respect to where the amount of the GLP-1 agonist is 1-10 mg as recited in instant claim 14; and with respect to where the amount of the GLP-1 agonist is 3 mg, 7 mg, or 14 mg as recited in instant claim 39:
	 Vilhelmsen et al. teaches that the amount of the GLP-1 peptide is in the range of 0.01 mg to 100 mg, 1 to 80 mg or 5-60 mg with specific embodiments of 5 mg, 10 mg, or 60 mg (See Vilhelmsen specification, paragraph [0069]).  Thus, the amount of the GLP-1 peptide taught by Vilhelmsen et al. overlaps with the claimed amounts as recited in instant claims 1, 11, 14, and 39.

Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Vilhelmsen et al. does not teach a specific embodiment of a pharmaceutical composition comprising or consisting of all three required components of SEQ ID NO: 4, SNAC and magnesium stearate as recited in instant claims 1, 11, 14, and 34.  However, the teachings of Vilhelmsen et al. cure this deficiency by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR.

	Vilhelmsen et al. does not teach a specific embodiment where the amount of lubricant ranges from 0.6-20 mg as recited instant claims 1 and 11; where the composition comprises 1-8 mg magnesium stearate per 100 mg of SNAC as recited in instant claims 8 and 16; where the composition comprises 2-5 mg magnesium stearate per 100 mg of SNAC as recited in instant claims 9 and 17; where the amount of lubricant ranges from 1-10 mg as recited in instant claim 14; where the composition comprises 2-3 mg magnesium stearate per 100 mg of SNAC as recited in instant claim 29; with respect to where the amount of the lubricant is 1-10 mg as recited in instant claim 30; with respect to where the amount of magnesium stearate is 2.6 mg as recited in instant claims 36 and 40; and where the amount of magnesium stearate is 7.7 mg as recited in instant claims 38 and 41.  However, the amount of lubricant taught by Vilhelmsen lies within the instantly claimed amount of lubricant and/or an ordinary skilled artisan would routinely optimize the amount of lubricant in light of the teachings of Vilhelmsen et al. as further articulated below.  
	Vilhelmsen et al. does not teach a specific embodiment where the amount of SNAC is 20-800 mg as recited in instant claims 1, 11; where the amount of the salt of NAC is 50-400 mg as recited in instant claim 14; and where the amount of the salt of NAC is 100 mg as recited in instant claims 35 and 40. However, the amount of the SNAC taught by Vilhelmsen et al. overlaps with the instantly claimed amount of SNAC in light of the teachings of Vilhelmsen et al. as further articulated below.
	Vilhelmsen et al. does not teach a specific embodiment where the SNAC constitutes at least 95% w/w of the excipients of the pharmaceutical composition as recited in instant claims 1 and 11; and where the SNAC constitutes at least 95% w/w of the composition as recited in instant claim 6.  However, the weight percentage of the SNAC taught by Vilhelmsen et al. overlaps with the instantly claimed weight percentages as further articulated below.   

Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-4143)
With respect to a specific embodiment of a pharmaceutical composition comprising or consisting essentially of all three required components of SEQ ID NO: 4, SNAC and magnesium stearate as recited in instant claims 1, 11, 14, and 34, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to follow the teachings of Vilhelmsen et al. and formulate a pharmaceutical composition comprising or consisting of a GLP-1 peptide such as SEQ ID NO: 4, SNAC, and a lubricant such as magnesium stearate wherein in order to treat a subject suffering from diabetes or obesity.  One of ordinary skill in the art at the time the invention was made would have been motivated to do so because a pharmaceutical composition comprising a SNAC as a delivery agent, a lubricant such as magnesium stearate, and SEQ ID NO: 4 as a GLP-1 peptide was known to treat diabetes or obesity as taught by Vilhelmsen et al.  One of ordinary skill in the art at the time the invention was made would have had a reasonable expectation of success given that the pharmaceutical compositions of Vilhelmsen et al. were used for treating diabetes or obesity and therefore formulating a pharmaceutical composition comprising or consisting of a SNAC as a delivery agent, a lubricant such as magnesium stearate, and SEQ ID NO: 4 as a GLP-1 peptide would support the treatment of diabetes or obesity by constituting some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention and/or the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results pursuant under KSR. 

With respect to where the dosage range of SEQ ID NO: 4 is 0.5-50 mg as recited in instant claims 1 and 11; with respect to where the dosage range of SEQ ID NO: 4 is 1-10 mg as recited in instant claim 14; and in an amount of 3 mg, 7 mg, or 14 mg as recited in instant claim 39, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed dosage range of SEQ ID NO: 4 would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 0.5-50 mg as recited in instant claims 1 and 11, 1-10 mg as recited in instant claim 14, and 3 mg, 7 mg, or 14 mg as recited in instant claim 39) lies within and/or overlaps with the prior art dosage range of a GLP-1 peptide such as SEQ ID NO: 4 (i.e., 0.01-100 mg, 1-80 mg, or 5-60 mg).

With respect to where the amount of lubricant ranges from 0.6-20 mg as recited instant claims 1 and 11; where the composition comprises 1-8 mg magnesium stearate per 100 mg of SNAC as recited in instant claims 8 and 16; where the composition comprises 2-5 mg magnesium stearate per 100 mg of SNAC as recited in instant claims 9 and 17; where the amount of lubricant ranges from 1-10 mg as recited in instant claim 14; where the composition comprises 2-3 mg magnesium stearate per 100 mg of SNAC as recited in instant claim 29; with respect to where the amount of the lubricant is 1-10 mg as recited in instant claim 30; with respect to where the amount of magnesium stearate is 2.6 mg as recited in instant claims 36 and 40; and with respect to where the amount of magnesium stearate is 7.7 mg as recited in instant claims 38 and 41,  MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of lubricant would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 0.6-20 mg as recited in instant claims 1 and 11; 1-8  where the amount of magnesium stearate is 2.6 mg as recited in instant claims 36 and 40; and where the amount of magnesium stearate is 7.7 mg as recited in instant claims 38 and 41) lies within and/or overlaps with the prior art amount of a lubricant such as magnesium stearate (i.e., about 0.25 mg (i.e., 0.25 % (w/w) of 100.01) to 110 mg (i.e., 10 % (w/w) of 1100 mg); about 0.76 mg (i.e., 0.25 % (w/w) of 305 mg) to 30.5 mg (i.e., 10 % (w/w) of 305 mg) when the total weight of SNAC and the GLP-1 peptide is 305 mg; about 0.775 mg (i.e., 0.25 % (w/w) of 310 mg) to 31 mg (i.e., 10 % (w/w) of 310 mg) when the total weight of SNAC and the GLP-1 peptide is 310 mg; and 0.9 mg (i.e., 0.25 % (w/w) of 360 mg) to 36 mg (i.e., 10 % (w/w) of 360 mg) when the total weight of SNAC and the GLP-1 peptide is 360 mg; 0.75 mg (i.e., 0.25 % (w/w) of 300 SNAC) to 30 mg (i.e., 10 % (w/w) of 300 mg), which then correlates to 0.25 mg (i.e., 1/3 of 0.75 mg equating to 100 mg SNAC) to 10 mg (i.e., 1/3 of 30 mg equating to 100 mg SNAC)).
Additionally and/or alternatively, the amount of the lubricant in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the lubricant in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the amount of the lubricant, such as those taught by Vilhelmsen et al., for treating a subject suffering from diabetes or obesity, because an ordinary skilled artisan would have been able to utilize the teachings of Vilhelmsen et al. to obtain various amount parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amount of the lubricant in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

With respect to a specific embodiment where the amount of SNAC is 20-800 mg as recited in instant claims 1, 11; where the amount of the salt of NAC is 50-400 mg as recited in instant claim 14; and where the amount of the salt of NAC is 100 mg as recited in instant claims 35 and 40, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed amount of SNAC would have been obvious to one of ordinary skill in the art since the claimed range (i.e., 20-800 mg as recited in instant claims 1, 11; 50-400 mg as recited in instant claim 14; and 100 mg as recited in instant claims 35 and 40) lies within and/or overlaps with the prior art amount of a SNAC (i.e., 100-1000 mg or is up to 800 mg, such as up to 700 mg or up to 600 mg with a specific amount of 300 mg). 
Additionally and/or alternatively, the amount of the SNAC in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the SNAC in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the amount of the SNAC, such as those taught by Vilhelmsen et al., for treating a subject suffering from diabetes or obesity, because an ordinary skilled artisan would have been able to utilize the teachings of Vilhelmsen et al. to obtain various amount parameters with a reasonable expectation of success.  Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the amount of the SNAC in the composition would have been obvious at the time of applicant's invention.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.

	With respect to where the SNAC constitutes at least 95% w/w of the excipients of the pharmaceutical composition as recited in instant claims 1 and 11; and where the SNAC constitutes at least 95% w/w of the composition as recited in instant claim 6, MPEP 2144.05(I) states that "[i]n the case where the claimed ranges "overlap or lie inside ranges discloses by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%".  The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.)  Moreover, the Federal Circuit found that a prima facie case existed where a claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms and the prior art taught that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." In re Geisler, 116 F.3d 1465, 1469-82, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Therefore, the claimed weight percentage range of SNAC would have been obvious to one of ordinary skill in the art since the claimed range (i.e., at 95% (w/w) of the excipients as recited in instant claims 1 and 11, and at least 95% (w/w) of the composition as recited in instant claim 6) overlaps with the prior art range of SNAC (i.e., greater than 90% (w/w) but less than 99.75% (w/w)).
  Additionally and/or alternatively, the weight percentage of the SNAC in the composition is clearly a result specific parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of the lubricant in the composition needed to achieve the desired results.  Thus, an ordinary skilled artisan would have been motivated to adjust the weight percentage of the SNAC, such as those taught by Vilhelmsen et al., for treating a subject suffering from diabetes or obesity, because an ordinary skilled artisan would have been able to utilize the teachings of Vilhelmsen et al. to obtain various weight percentage parameters with a reasonable expectation of success.  Thus, absent some demonstration of prima facie obvious to one of ordinary skill in the art at the time the invention was made, because the combined teachings of the prior art are fairly suggestive of the claimed invention.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicants’ Arguments
	Applicants contend that the claimed invention is nonobvious because (1) the Vilhelmsen reference does not teach or suggest the claimed invention (See Applicant’s Response received on 8/17/21, pg. 12); and (2) the claimed compositions exhibit unexpected results, in particular, the plasma exposure of GLP-1 agonists increases when compositions are prepared with a very high content of the absorption enhancer and a minimal content of any further excipients, Table 1 depicts pharmaceutical compositions contained only a GLP-1 agonist, SNAC and magnesium stearate and Examples 2 and 3 demonstrate that these compositions exhibit improved dissolution and greater in vivo plasma content (See Applicant’s Response received on 8/17/21, pg. 12-13).

Response to Arguments
Applicant's arguments filed 8/17/21 for claims 1-2, 5-17, and 29-41 as being unpatentable over the Vilhelmsen reference have been fully considered but they are not persuasive for the following reasons. 
	In response to Applicant’s first argument, i.e., the Vilhelmsen reference does not teach or suggest the claimed invention, it is found unpersuasive.  As stated in the Action mailed on 5/17/21, pursuant to MPEP 2141, “[a] prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d cert. denied, 469 U.S. 851 (1984).  Furthermore, pursuant to MPEP § 2123, patents are relevant as prior art for all they contain.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  As discussed in the amended rejection above, Vilhelmsen et al. expressly claims a pharmaceutical composition comprising a salt of NAC, a lubricant, and a GLP-1 peptide (See VIlhelmsen claims 1, 4-5).  As such, the Vilhelmsen et al. teaches a composition comprising only 2 excipients, i.e., a salt of NAC and a lubricant.  Thus, since the weight percentage of the lubricant ranges from at least 0.25% w/w up to 10% w/w, it would follow that the weight percentage of the salt of NAC (i.e., the only remaining excipient in the composition) ranges from greater than 90% w/w to less than 99.75% w/w.  Therefore, contrary to Applicant’s argument, when considering the teachings of Vilhelmsen as a whole, Vilhelmsen et al. suggests that the weight percentage of a salt of NAC ranges from greater than 90% w/w to less than 99.75% w/w of the excipients in the composition, which overlaps with the instantly claimed range of at least 95% w/w.
In response to Applicant’s second argument, i.e., the claimed compositions exhibit unexpected results, in particular, the plasma exposure of GLP-1 agonists increases when compositions are prepared with a very high content of the absorption enhancer and a minimal content of any further excipients, Table 1 depicts pharmaceutical compositions contained only a GLP-1 agonist, SNAC and magnesium stearate and Examples 2 and 3 demonstrate that these compositions exhibit improved dissolution and greater in vivo plasma content, it is found unpersuasive.  Pursuant to MPEP 716.02, it states that any differences between the claimed invention and the prior art may be expected to result in some differences in properties.  However, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” See MPEP 716.02(d).  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See MPEP 716.02(d).  The Federal Circuit has recognized where Applicants have provided comparative tests with the prior art and the claimed invention.  See MPEP 716.02(d).

	Furthermore, the data provided in Tables 2 and 3 does not provide any statistical significance supporting the alleged unexpected results.  The evidence relied upon should establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practically Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength “are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.”).  Therefore, even if the claimed composition is amended such that it is commensurate in scope with the data provided in the instant specification, a determination of whether the claimed invention exhibits unexpected results cannot be made without evidence or statistical significance.  
 Accordingly, the rejection of claims 1-2, 5-17, and 29-41 is maintained as Applicant’s argument is found unpersuasive. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5-17, and 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-9 of U.S. Patent No. 9,993,430 B2 (Jensen et al.) (cited in the IDS received on 2/27/20) in view of Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19). 
Jensen et al. claims:
semaglutide, and ii) at least 50% (w/w) salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC), and wherein said tablet has
a)  a bulk density of at least 1.0 g/cm3,
b) a median pore diameter of no more than 1.5 µm, 
c) a maximum pore diameter of no more than 4 µm, 
d) a crushing strength of at least 50 N, and
e) a disintegration time of 12-18 minutes for a tablet with a total weight of 300-500 mg comprising at least 60 % (w/w) salt of NAC.

(See Jensen claim 1).  It is noted that semaglutide is the GLP-1 agonist of instant SEQ ID NO: 4.  As such, the claimed invention of Jensen et al. constitutes a pharmaceutical composition comprising a GLP-1 agonist of SEQ ID NO: 4, and a salt of NAC as recited in instant claims 1-2, 11, 14, 16, 31, and 34.  Jensen et al. also claims where the salt of NAC is monosodium NAC or SNAC (See Jensen claims 4 and 10) thereby satisfying the claim limitations with respect to where the salt of NAC is sodium NAC as recited in instant claims 7, 10, 12, 14-17, 32, and 34.  Moreover, Jensen et al. claims where the salt of NAC constitutes at least 50% w/w, at least 55% w/w, and at least 60% w/w of the granulate (See Jensen claims 1-3 and 6).  As such, the instant weight percentage of NAC of instant claims 1, 6, and 11 lies within the claimed weight percentage range of NAC claimed by Jensen et al.  It is further noted that Jensen’s claims 5 and 7-9 further limit the claimed tablet of Jensen, but are encompassed by the instantly claimed pharmaceutical composition. 
Regarding the amounts of each component and where the tablet also contains a lubricant such as magnesium stearate as recited in instant claims 1, 5, 8-9, 11, 13-17, 29-30, and 33-41, please see discussion of Vilhelmsen et al. above along with the motivation to achieve the amounts for each component.  Briefly, Vilhelmsen et al. teaches formulating a pharmaceutical composition comprising a salt of NAC and a lubricant such as magnesium stearate into a granule wherein the process of making the granule results in granules exhibiting improved and/or superior properties (See Vilhelmsen specification, paragraphs [0005]-[0006], [0009]-[0010]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to include an amount of magnesium stearate ranging from 0.6-20 mg into the tablet because formulating this tablet was known to result in granules exhibiting improved and/or superior properties.  Moreover, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a composition comprising semaglutide, SNAC, and magnesium stearate as a lubricant in amounts that overlap with the instantly claimed amounts because an ordinary skilled . 

Claims 1-2, 5-17, and 29-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-12, and 14-16 of U.S. Patent No. 11,033,499 B2 (recently issued patent of Application No. 15/958,236 (Jensen et al. (II) U.S. Publication No. 2018/0235888 A1) (cited in the IDS received on 2/27/20)) (Note: the rejection is updated in light of the ‘236 application being issued) in view of Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19). 
Jensen et al. (II) claims:
1.	A tablet comprising a granulate wherein said granulate comprises  i) no more than 15 % (w/w) GLP-1 peptide, wherein the GLP-1 peptide is a peptide, and ii) at least 50% (w/w) salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid (NAC), wherein said tablet has
a)  a bulk density of at least 1.0 g/cm3,
b) a median pore diameter of no more than 1.5 µm, and
c) a feature selected from the group consisting of a maximum pore diameter of no more than 4 µm, a crushing strength of 50-400 N, and a disintegration time of 22 minutes or less.

(See Jensen (II) claim 1).  Jensen et al. (II) also claims where the GLP-1 peptide is semaglutide (See Jensen (II) claims 2-3) and the salt of NAC is SNAC (Se Jensen (II) claims 4 and 12).  As such, the claimed invention of Jensen et al. (II) constitutes a pharmaceutical composition comprising a GLP-1 agonist of SEQ ID NO: 4, and a salt of NAC as recited in instant claims 1-2, 11, 14, 16, 31, and 34.  Plus, the ‘499 claimed invention satisfies the claim limitations with respect to where the salt of NAC is sodium NAC as recited in instant claims 7, 10, 12, 14-17, 32, and 34.  Moreover, Jensen et al. (II) claims where the salt of NAC constitutes at least 50% w/w (See Jensen (II) claims 1 and 14-16).  As such, the instant weight percentage of NAC of instant claims 1, 6, and 11 lies within the claimed weight percentage range 
Regarding the amounts of each component and where the tablet also contains a lubricant such as magnesium stearate as recited in instant claims 1, 5, 8-9, 11, 13-17, 29-30, and 33-41, please see discussion of Vilhelmsen et al. above along with the motivation to achieve the amounts for each component.  Briefly, Vilhelmsen et al. teaches formulating a pharmaceutical composition comprising a salt of NAC and a lubricant such as magnesium stearate into a granule wherein the process of making the granule results in granules exhibiting improved and/or superior properties (See Vilhelmsen specification, paragraphs [0005]-[0006], [0009]-[0010]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to include an amount of magnesium stearate ranging from 0.6-20 mg into the tablet because formulating this tablet was known to result in granules exhibiting improved and/or superior properties.  Moreover, an ordinary skilled artisan would be motivated with a reasonable expectation of success to utilize a composition comprising semaglutide, SNAC, and magnesium stearate as a lubricant in amounts that overlap with the instantly claimed amounts because an ordinary skilled artisan would routinely optimize the amount of magnesium stearate needed for the granules to exhibit improved and/or superior properties by constituting the use of known technique to improve similar devices (methods, or products) in the same way and/or the application of a known technique to a known device (method, or product) ready for improvement to yield predictable results and/or some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.  Therefore, the ‘499 claimed invention is not patentably indistinct from the instantly claimed invention. 

Claims 1-2, 5-17, and 29-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,278,123 B2 (Sauerberg et al.) (cited in the IDS received on 2/27/20); over claims 1-10 of U.S. Patent No. 10,086,047 B2 (Sauerberg et al. (II)) (cited in the IDS received on 2/27/20); and over claims 1-23 U.S. Patent No. 10,278,923 B2 (Nielsen et al.), each Vilhelmsen et al. U.S. Publication No. 2015/0031606 A1 published on January 29, 2015 (cited in the IDS received on 9/13/19). 
U.S. Patent No. 9,278,123 B2
	Sauerberg et al. claims:
1.	A solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein 
the amount of said salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid is in the range of 0.8-1.3 mmol, and the GLP-1 agonist is N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17- carboxyheptadecanoylamino) butyrylamino]ethoxy} ethoxy)acetylamino] ethoxy }ethoxy)acetyl] [Aib8,Arg34] GLP-1(7- 37).

8	A method for treatment of type II diabetes or obesity comprising 0a composition according to claim 1 to a patient in need thereof.

9.	A solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein the amount of said GLP-1 agonist is in the range of from 5 to 20 mg, and the GLP-1 agonist is N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17- carboxyheptadecanoylamino) butyrylamino]ethoxy} ethoxy)acetylamino] ethoxy }ethoxy)acetyl] [Aib8,Arg34] GLP-1(7-37).

15.	A method for treatment of type II diabetes or obesity comprising 0a composition according to claim 9 to a patient in need thereof.

16.	A solid composition for oral administration comprising a GLP-1 agonist and a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, wherein 
the amount of said salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid is in the range of 0.6-2.1 mmol, and the GLP-1 agonist is N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17- carboxyheptadecanoylamino) butyrylamino]ethoxy} ethoxy)acetylamino] ethoxy }ethoxy)acetyl] [Aib8,Arg34] GLP-1(7- 37), wherein the amount of the GLP-1 agonist is in the range of 5 to 20 mg.

(See Sauerberg claims 1, 3, 5, 7-9, and 15-16).  Sauerberg et al. also claims where the salt of NAC is SNAC in an amount ranging from 250-400 mg with a specific embodiment of 300 mg (See Sauerberg claims 4, 6, 10-13, and 17-18).  As such, the ‘123 claimed inventions encompass the instantly claimed pharmaceutical composition comprising 5-20 mg of semaglutide (i.e., instant SEQ ID NO: 4) and 200-400 mg of a salt of NAC as recited in instant claims 1-2, 7, 9-12, 14-17, 30, 37, 39, and 41.  Furthermore, Sauerberg et al. claims where the composition is in the form of a tablet (See Sauerberg claims 2, 14, and 19), which are encompassed by the instantly claimed pharmaceutical composition.  Plus, it is noted that Sauerberg’s claims 8 and 15 are directed to methods of using the instantly claimed pharmaceutical composition.
Pursuant to MPEP 804, for claims 1, 6, and 11, regarding the weight percentage of the salt of NAC, those portions of the specification which provide support for the reference claims may also be In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Sauerberg et al. teaches that the weight percentage of the enhancer (i.e., a salt of NAC) is at least 60% w/w such as at least 70% w/w or at least 75% w/w pf the total weight of the composition (See col. 10, lines 55-57) thereby overlapping with the instantly weight percentage of a salt of NAC as recited in instant claims 1, 6, and 11.  As discussed in the 103 rejection above, the weight percentages taught by Sauerberg et al. overlap with the instantly claimed weight percentages are rendered obvious.  
However, the ‘123 claimed invention does not claim where the solid dosage form composition comprises 0.6-20 mg of lubricant wherein the lubricant is magnesium stearate and does not claim where the amount of SNAC is 100 mg as recited in instant claims 1, 5, 8-9, 11, 13-14, 16-17, 29-30, 33-36, 38, and 40-41.  Please see discussion of the Vilhelmsen et al. above.  Notably, Vilhelmsen et al. teaches formulating a pharmaceutical composition comprising a salt of NAC and a lubricant such as magnesium stearate into a granule wherein the process of making the granule results in granules exhibiting improved and/or superior properties (See Vilhelmsen specification, paragraphs [0005]-[0006], [0009]-[0010]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical composition in the form of a granule of the ‘123 claimed invention wherein the composition further comprises an amount of magnesium stearate ranging from 0.6-20 mg and where 

U.S. Patent No. 10,086,047 B2
	Sauerberg et al. (II) claims:
1.	A solid pharmaceutical composition for oral administration comprising: 0.5 to 2.5 µmol N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-carboxy-4-(17- carboxyheptadecanoylamino)butyrylamino] ethoxy } ethoxy)acetylamino]ethoxy } ethoxy)acetyl] [Aib 8,Arg34]GLP-1(7-37) and 0.8-1.3 mmol of a salt of N-(8-(2- hydroxybenzoyl)amino)caprylic acid, wherein the solid pharmaceutical composition has surface eroding or co-release properties, and a disintegration time of 7-15 minutes.

(See Sauerberg (II) claim 1).  It is noted that the ‘047 claimed GLP-1 peptide is semaglutide, which is instantly claimed SEQ ID NO: 4.  Sauerberg (II) also claims where the salt of NAC can be SNAC or potassium/calcium NAC (See Sauerberg (II) claims 2-3 and 6).  As such, the ‘047 claimed invention encompasses the instantly claimed pharmaceutical composition comprising semaglutide (i.e., instant SEQ ID NO: 4) and a salt of NAC as recited in instant claims 1-2, 7, 9-12, 14, 16-17, 31-32, and 34.  Furthermore, Sauerberg et al. claims where the composition is in the form of a tablet (See Sauerberg claims 2, 14, and 19) and the tablet has a weight between 300-500 mg (See Sauerberg (I)) claims 5, 8, and 10), which are encompassed by the instantly claimed pharmaceutical composition.  
	Pursuant to MPEP 804, for claims 1, 6, 11, 14-15, 30, 35, 37, and 39-41, regarding the amounts of semaglutide and a salt of NAC and the weight percentage of a salt of NAC, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Sauerberg et al. (II) teaches that the amount of the GLP-1 agonist ranges from 0.01-100 mg, 0.1-40 mg, or 1-20 mg (See col. 4, lines 16-22) thereby overlapping with the instantly claimed amount of the GLP-1 agonist as recited in instant claims 1, 11, 14, and 39; teaches that the amount of a salt of NAC is at least 175 mg with a specific embodiment of 300 mg (See col. 10, lines 4-18) thereby satisfying the claim limitation as recited in instant claim 15 and overlapping with the instantly claimed amount of the salt of a NAC as recited in instant claims 1, 11, 14, 30, 37, and 41; and teaches that the salt of NAC constitutes at least 60% w/w such as at least 70% w/w or at least 75% w/w (See col. 11, lines 5-7).  As discussed in the 103 rejection above, the amounts and/or weight percentages taught by Sauerberg et al. (II) that overlap with the instantly claimed amounts and/or weight percentages are rendered obvious.  Moreover, an ordinary skilled artisan would routinely optimize the amount of the salt of a NAC to 100 mg because the amount of the salt of a NAC is a result-specific parameter that is routinely optimized.  
However, the ‘047 claimed invention does not claim where the solid dosage form composition comprises 0.6-20 mg of lubricant wherein the lubricant is magnesium stearate as recited in instant claims 1, 5, 8-9, 11, 13-14, 16-17, 29-30, 33-34, 36, 38, and 40-41.  Please see discussion of the Vilhelmsen et al. above.  Notably, Vilhelmsen et al. teaches formulating a pharmaceutical composition comprising a salt of NAC and a lubricant such as magnesium stearate into a granule wherein the process of making the granule resulting in granules exhibiting improved and/or superior properties (See Vilhelmsen specification, paragraphs [0005]-[0006], [0009]-[0010]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical composition in the form of a granule of the ‘123 claimed invention wherein the composition further comprises an amount of magnesium stearate ranging from 0.6-20 mg because formulating this pharmaceutical composition was 

U.S. Patent No. 10,278,923 B2
Nielsen et al. claims:
1.	A method for treating diabetes and/or obesity in a subject in need of such treatment, said method comprising: 
orally administering to said subject a therapeutically effective amount of a solid oral dosage form composition comprising a glucagon-like peptide-1 (GLP-1) peptide and an enhancer, 
wherein: 
(a) the GLP-1 peptide is an acylated GLP-1 analogue having 3 amino acid substitutions or less relative to native GLP-1 (7-37) peptide, and has a plasma half-life in humans of at least 60 hours; 
(b) the enhancer is a salt of N-(8-(2-hydroxybenzoyl)amino)caprylic acid, and 
(c) said composition is administered such that the ratio between the plasma half-life in days in humans of said peptide and the dosing interval in days of said composition is more than 2:1.

14.	A method for treating diabetes and/or obesity in a subject in need of such treatment, said method comprising: 
orally administering to said subject a therapeutically effective amount of a solid oral dosage form composition comprising a glucagon-like peptide-1 (GLP-1) peptide and an enhancer, 
wherein the GLP-1 peptide is:
(a) selected from the group consisting of N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4- Carboxy-4-(17-carboxyheptadecanoylamino)butyryl- amino]ethoxy } ethoxy)acetylamino]ethoxy } ethoxy)acetyl] [Aib 8,Arg34] GLP-1-(7-37) (semaglutide) and Nε37 {2-[2-(2-{2-[2-(2-{(S)-4- carboxy-4-[10-(4- carboxyphenoxy)decanoylamino]butyrylamino} ethoxy)ethoxy] acetylamino } ethoxy)ethoxy] acetyl}-[Aibs,Arg34,Lys37]GLP-1(7-37)-OH; and 
(b) has a plasma half-life in humans of at least 60 hours; 
wherein the enhancer is sodium N-(8-(2-hydroxybenzoyl)amino)caprylate (SNAC); and wherein said composition is administered every second day or more frequently.

21.	A method for treating diabetes and/or obesity in a subject in need of such treatment, said method comprising: 
orally administering to said subject a therapeutically effective amount of a solid oral dosage form composition comprising a glucagon-like peptide-1 (GLP-1) peptide and an enhancer, 
wherein: 
(a) the GLP-1 peptide is N-epsilon26-[2-(2-{2-[2-(2-{2-[(S)-4-Carboxy-4-(17- carboxyheptadecanoylamino)butyryl- amino]ethoxy}ethoxy)acetylamino]ethoxy}ethoxy)acetyl][Aib8,Arg34]GLP-1-(7-37) (semaglutide) and has a plasma half-life in humans of at least 60 hours; 
(b) the enhancer is sodium N-(8-(2-hydroxybenzoyl)amino)caprylate (SNAC); and (c) the composition is administered once daily.


Pursuant to MPEP 804, for claims 1, 6, and 11, regarding the weight percentage of the salt of NAC, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. See MPEP 804.  Furthermore, the Federal Circuit found that “[t]he specification may be used to learn the meaning of terms and interpreting the coverage of a claim." In re Basell Poliolefine Italia S.P.A., 89 USPQ2d 1030, 1036 (Fed. Cir. 2008). Thus, even though the instant claims recite specificities not explicitly recited by the claims of the reference application, species of the instant claims encompassed by the claims of the reference application are disclosed in the specification of the reference application, and thus the instant claims are not patentably distinct from the claims of the reference application.  In the instant case, Nielsen et al. teaches that the weight percentage of the enhancer (i.e., a salt of NAC) is at least 60% w/w such as at least 70% w/w or at least 75% w/w pf the total weight of the composition (See col. 11, lines 29-40) thereby overlapping with the instantly weight percentage of a salt of NAC as recited in instant claims 1, 6, 
Moreover, an ordinary skilled artisan would routinely optimize the amount of the salt of a NAC to 100 mg in light of the teachings of Vilhelmsen et al. because the amount of the salt of a NAC is a result-specific parameter that is routinely optimized.  
However, the ‘923 claimed invention does not claim where the solid dosage form composition comprises 0.6-20 mg of lubricant wherein the lubricant is magnesium stearate as recited in instant claims 1, 5, 8-9, 11, 13-14, 16-17, 29-30, 33-34, 36, 38, and 40-41.  Please see discussion of the Vilhelmsen et al. above.  Notably, Vilhelmsen et al. teaches formulating a pharmaceutical composition comprising a salt of NAC and a lubricant such as magnesium stearate into a granule wherein the process of making the granule resulting in granules exhibiting improved and/or superior properties (See Vilhelmsen specification, paragraphs [0005]-[0006], [0009]-[0010]).  Therefore, an ordinary skilled artisan would be motivated with a reasonable expectation of success to administer the pharmaceutical composition in the form of a granule of the ‘123 claimed invention wherein the composition further comprises an amount of magnesium stearate ranging from 0.6-20 mg because formulating this pharmaceutical composition was known to result in granules exhibiting improved and/or superior properties and because an ordinary skilled artisan would routinely optimize the amount of magnesium stearate needed for the granules to exhibit improved and/or superior properties. Therefore, the ‘923 claimed invention is not patentably indistinct from the instantly claimed invention. 

Applicants’ Arguments
	Applicants respectfully traverse the rejections, particularly in view of the amendments to the instant claims and because such double patenting is premature in view of the pending status of the present claims (See Applicants Response received on 8/17/21, pg. 13).

Response to Arguments
Applicant's arguments filed 8/17/21 regarding the double patenting rejections have been fully considered but they are not persuasive. It is noted that Applicants traverse the rejections, but do not . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA D' AMBROSIO whose telephone number is (571)270-1216.  The examiner can normally be reached on M-F 11:00 to 8:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/THEA D' AMBROSIO/Primary Examiner, Art Unit 1654